19-36300-cgm           Doc 418        Filed 10/24/19 Entered 10/24/19 17:50:35                      Main Document
                                                    Pg 1 of 4


     Edward O. Sassower, P.C.                                     Steven J. Reisman
     Joshua A. Sussberg, P.C.                                     KATTEN MUCHIN ROSENMAN LLP
     KIRKLAND & ELLIS LLP                                         575 Madison Avenue
     KIRKLAND & ELLIS INTERNATIONAL LLP                           New York, New York 10022
     601 Lexington Avenue                                         Telephone:     (212) 940-8800
     New York, New York 10022                                     Facsimile:     (212) 940-8776
     Telephone:     (212) 446-4800
     Facsimile:     (212) 446-4900
     -and-
     Chad J. Husnick, P.C.
     W. Benjamin Winger (admitted pro hac vice)
     KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP
     300 North LaSalle Street
     Chicago, Illinois 60654
     Telephone:       (312) 862-2000
     Facsimile:       (312) 862-2200

     Co-Counsel for the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                                          )
     In re:                                                               )    Chapter 11
                                                                          )
     BARNEYS NEW YORK, INC., et al.,1                                     )    Case No. 19-36300 (CGM)
                                                                          )
                                        Debtors.                          )    (Jointly Administered)
                                                                          )

                              NOTICE OF CANCELLATION OF AUCTION

         PLEASE TAKE NOTICE that on August 22, 2019, the United States Bankruptcy Court
 for the Southern District of New York (the “Court”) entered the Order (I) Approving the Bidding
 Procedures, (II) Scheduling the Bid Deadlines and the Auction, (III) Approving the Form and
 Manner of Notice Thereof, and (IV) Granting Related Relief [Docket No. 156]
 (the “Bidding Procedures Order”),2 approving procedures authorizing the Debtors to market the
 Assets and to conduct an Auction for their Sale.


 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
       Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 575
       Fifth Avenue, New York, New York 10017.
 2
       All capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the Bidding
       Procedures Order.
19-36300-cgm       Doc 418     Filed 10/24/19 Entered 10/24/19 17:50:35              Main Document
                                             Pg 2 of 4


        PLEASE TAKE FURTHER NOTICE that on September 3, 2019, the Debtors filed the
 Notice of Filing of Revised Bidding Procedures [Docket No. 200] (as amended, supplemented, or
 modified from time to time, the “Bidding Procedures”), amending the Bidding Procedures Order.

         PLEASE TAKE FURTHER NOTICE that on October 16, 2019, the Debtors entered
 into a Stalking Horse Purchase Agreement. See Notice of Entry into Stalking Horse Purchase
 Agreement and Related Deadlines Under the Bidding Procedures [Docket No. 356].

        PLEASE TAKE FURTHER NOTICE that the Debtors, in furtherance of a value-
 maximizing going concern transaction, have undertaken and continue to undertake a robust,
 transparent marketing process pursuant to which the Debtors:

        •   negotiated and accepted a stalking horse bid of more than $270 million from
            Authentic Brands Group, B. Riley, and certain of their respective affiliates;

        •   extended, in consultation and with the consent of the Consultation Parties, the
            bid deadline by 24 hours to facilitate the submission of qualified bids; and

        •   received another bid.

         PLEASE TAKE FURTHER NOTICE that pursuant to the Bidding Procedures Order
 and Bidding Procedures, the Court authorized the Debtors, in consultation with the Consultation
 Parties, to cancel the Auction. See Bidding Procedures Order at § V.

        PLEASE TAKE FURTHER NOTICE that the Debtors, in consultation with the
 Consultation Parties, have determined to cancel the Auction under the present facts and
 circumstances.

         PLEASE TAKE FURTHER NOTICE that the Debtors shall seek approval of the Sale
 Transaction at the Sale Hearing scheduled to commence on October 31, 2019 at 10:00 a.m.
 prevailing Eastern Time (the “Sale Hearing”) before the Honorable Cecelia G. Morris, United
 States Bankruptcy Judge, United States Bankruptcy Court for the Southern District of New York,
 at the United States 4 Bankruptcy Court for the Southern District of New York, 355 Main Street,
 Poughkeepsie, New York 12601.

       PLEASE TAKE FURTHER NOTICE that the Debtors informed the Court that they are
 mindful of their fiduciary obligations and their rights under the Stalking Horse Purchase
 Agreement should facts and circumstances change between now and the Sale Hearing.

          PLEASE TAKE FURTHER NOTICE that the Stalking Horse Purchase Agreement
 provides that the Debtors and their respective officers, directors, or members are entitled to take
 any action in furtherance of, or to refrain from taking any action to the extent inconsistent with,
 their fiduciary obligations, subject to the Bid Protections.

        PLEASE TAKE FURTHER NOTICE that copies of the Bidding Procedures Order, the
 Bidding Procedures, all related exhibits, and other documents from these chapter 11 cases are
 available:     (a) upon request to Stretto (the notice and claims agent retained in
 these chapter 11 cases) by calling (855) 202-8711 (toll free) or, for international callers, (949) 346-

                                                   2
19-36300-cgm      Doc 418     Filed 10/24/19 Entered 10/24/19 17:50:35             Main Document
                                            Pg 3 of 4


 3310;      (b) by     visiting   the    website        maintained    in    these chapter 11 cases at
 http://case.stretto.com/barneys;     or  (c) for       a    fee   via     PACER      by     visiting
 http://www.nysb.uscourts.gov.




                                                    3
19-36300-cgm    Doc 418    Filed 10/24/19 Entered 10/24/19 17:50:35          Main Document
                                         Pg 4 of 4


 Dated: October 24, 2019         /s/ Joshua A. Sussberg, P.C.
 New York, New York              Edward O. Sassower, P.C.
                                 Joshua A. Sussberg, P.C.
                                 KIRKLAND & ELLIS LLP
                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                 601 Lexington Avenue
                                 New York, New York 10022
                                 Telephone:     (212) 446-4800
                                 Facsimile:     (212) 446-4900
                                 -and-
                                 Chad J. Husnick, P.C.
                                 W. Benjamin Winger (admitted pro hac vice)
                                 KIRKLAND & ELLIS LLP
                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                 300 North LaSalle Street
                                 Chicago, Illinois 60654
                                 Telephone:     (312) 862-2000
                                 Facsimile:     (312) 862-2200

                                 Co-Counsel for the Debtors and Debtors in Possession


                                 -and-

                                 Steven J. Reisman
                                 KATTEN MUCHIN ROSENMAN LLP
                                 575 Madison Avenue
                                 New York, New York 10022
                                 Telephone:    (212) 940-8800
                                 Facsimile:    (212) 940-8776

                                 Co-Counsel for the Debtors and Debtors in Possession
